              Case 4:19-cv-08228-PJH Document 59 Filed 03/11/21 Page 1 of 2



1    SHANNON LISS-RIORDAN, SBN 310719
     (sliss@llrlaw.com)
2     ANNE KRAMER, SBN 315131
     (akramer@llrlaw.com)
3    LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
4
     Boston, MA 02116
5
     Telephone:     (617) 994-5800
     Facsimile:     (617) 994-5801
6

7    Attorneys for Proposed-Intervenors
     Christopher James and Spencer Verhines,
8    on behalf of all others similarly situated

9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
     JERICHO NICHOLAS, individually and on behalf         Case No. 4:19-cv-08228-PJH
12
     of all others similarly situated,
13
                            Plaintiffs,
14
                                                                     DENYING
             v.
15                                                  [PROPOSED] ORDER GRANTING
                                                    PROPOSED INTERVENORS’
     UBER TECHNOLOGIES, INC.,
16                                                  ADMINISTRATIVE MOTION TO
                            Defendant.              STAY RULING PENDING
17
                                                    FORTHCOMING MOTION TO
18                                                  INTERVENE

19                                                  L.R. 7-11

20                                                  Hon. Phyllis Hamilton

21

22

23

24

25

26

27

28                           DENYING
           [PROPOSED] ORDER GRANTING PROPOSED INTERVENORS’ ADMINISTRATIVE MOTION
               TO STAY RULING PENDING FORTHCOMING MOTION TO INTERVENE
                                    Case No. 4:19-cv-08228-PJH
                                                 1
               Case 4:19-cv-08228-PJH Document 59 Filed 03/11/21 Page 2 of 2



1
            Having considered Proposed-Intervenors Christopher James and Spencer Verhines’
2
     Administrative Motion to Stay a Ruling on Defendant’s pending Motion to Dismiss Plaintiffs’
3
     Third Amended Complaint (Dkt. 46) in this action pending a decision on their forthcoming
4
     Motion to Intervene, and having concluded that there is a risk of inconsistent rulings and of
5
     prejudice to the certified class in the James action, IT IS HEREBY ORDERED THAT Plaintiffs’
6                                DENIED
     Administrative Motion is GRANTED.
7
            No decision will issue on Defendant’s pending Motion to Dismiss (Dkt. 46) until a ruling
8
     is issued on the James Plaintiffs’ forthcoming Motion to Intervene in this action.
9
                                                                       S DISTRICT
                                                                    ATE           C
10                                                                 T




                                                                                         O
        IT IS SO ORDERED.


                                                              S




                                                                                          U
                                                             ED




                                                                                           RT
11                                                                                  D
                                                         UNIT
                                                                            DENIE
                   11 2021
     DATED: March ___,                            __________________________________




                                                                                                 R NIA
12
                                                  Phyllis Hamilton
                                                                                      ton
                                                  United StatesJuDistrict     J. Hamil
                                                                         llis Judge
                                                         NO


13                                                               dge Phy




                                                                                                 FO
                                                          RT




                                                                                             LI
14                                                                ER
                                                             H




                                                                                         A
                                                                       N                     C
                                                                                         F
                                                                           D IS T IC T O
                                                                                 R
15

16

17

18

19

20

21

22

23

24

25

26

27
                             DENYING
28
           [PROPOSED] ORDER GRANTING PROPOSED INTERVENORS’ ADMINISTRATIVE MOTION
               TO STAY RULING PENDING FORTHCOMING MOTION TO INTERVENE
                                    Case No. 4:19-cv-08228-PJH
                                                 2
